DETAILED ACTION
Claims 88-89, 92-94, 96-97, 99-100, 102, 105, and 107-109 are pending.  Claims 92-93, 96, 99, and 102 are withdrawn from consideration as being drawn to nonelected inventions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 88, 94, and 97 because of informalities is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 88, 90, 94-95, 97-98, 100-101, and 107 under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (1998, US Patent 5,773,696) is withdrawn in light of Applicant’s amendment to the claims.
The rejection of claims 88-91, 94-95, 97-98, 100-101, and 104-108 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment to the claims.  
The rejection of claims 103-105 under 35 U.S.C. 102(a)(1) as being anticipated by GenBank ATCE01000044 (2013, https://www.ncbi.nlm.nih.gov/nuccore/ATCE01000044.1, only relevant pages provided, remainder available upon request) is withdrawn in light of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 107-108 are rejected under 35 U.S.C. 101 because the claimed invention is directe9d to a natural phenomenon without significantly more.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The rejection is modified from the rejection set forth in the Office action mailed 13 May 2022, as applied to claims 103-105 and 107-108.  Applicant’s arguments filed 4 August 2022 have been fully considered but they are not persuasive.  
Claim 107 encompasses a fungicidal composition comprising a protein of SEQ ID NO:2635 and at least one agriculturally compatible agent selected from the group consisting of a carrier, a stabilizer, a diluent, a surfactant, a mineral and an adjuvant, and wherein the fungicidal composition is effective in inhibiting the growth and/or development of at least one plant pathogenic fungi and/or Oomycetes.  
Claim 107 encompasses a fungicidal composition comprising bacteria comprising a protein of SEQ ID NO:2635 and at least one agriculturally compatible agent selected from the group consisting of a carrier, a stabilizer, a diluent, a surfactant, a mineral and an adjuvant, and wherein the fungicidal composition is effective in inhibiting the growth and/or development of at least one plant pathogenic fungi and/or Oomycetes.  
SEQ ID NO:2635 was isolated from Streptomyces strain HPH0547 (Table 15).  Thus, this protein is a product of nature. 
The claims recite the additional element of a composition comprising the protein.  However, “composition” does not confer any structure, as it encompasses the protein in water or in bacterium from which it was isolated.  The bacteria recited in claim 108 encompasses the protein from which SEQ ID NO:2635 was isolated (Streptomyces strain HPH0547).  
The claims also recite the additional element of a at least one agriculturally compatible agent.  However, the recited members of the group encompass water and bacteria.  The claims thus encompass the protein in water or in the bacterium (Streptomyces strain HPH0547) from which SEQ ID NO:2635 was isolated.  
The claims also recite the additional element that the fungicidal composition is effective in inhibiting the growth and/or development of at least one plant pathogenic fungi and/or Oomycetes.  In nature Streptomyces bacteria produce sufficient antifungal proteins to control fungal pathogens (Viaene et al, 2016, FEMS Microbiol. Ecol. 92, fiw119, doi: 10.1093/femsec/fiw119;  see pg 5, left column, ¶1).  Thus, this claim is not directed to significantly more than a product of nature.
Response to Arguments
Applicant urges that claims 107 and 108 have been amended to recite that the composition further comprises at least one agriculturally compatible agent selected from the group consisting of a carrier, a stabilizer, a diluent, a surfactant, a mineral and an adjuvant, thus making the claimed invention not directed to a product of nature (response pg 7).
This is not found persuasive.  As detailed above, the recited members of the group encompass water and bacteria.  The claims thus encompass the protein in water or in the bacterium (Streptomyces strain HPH0547) from which SEQ ID NO:2635 was isolated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 88-89, 94, and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
The rejection is modified from the rejection set forth in the Office action mailed 13 May 2022, as applied to claims 88-91, 94-95, 97-98, 100-101, and 107-108.  Applicant’s arguments filed 4 August 2022 have been fully considered but they are not persuasive.  
Claims 88 and 94 are indefinite in their recitation of “enhancing … the expression and/or activity of ….”.  The recitation implies a nucleic acid encoding the polypeptide is already within the plant cell(s);  it is not clear what the practitioner is doing to enhance the expression and/or activity of the protein.  
Response to Arguments
Applicant urges that the term “enhancing the expression” is not unclear, and submit that it is well within the knowledge of the skilled artisan to employ methods for enhancing the expression of a polypeptide within a plant cell, either for an endogenous or exogenous polypeptide of the invention (response pg 9).
This is not found persuasive.  As written, the claims recite a result without reciting how that result is achieved.  This is an indefiniteness rejection, not an enablement rejection.
Applicant urges that the specification provides detailed description of how to enhance the expression and/or activity of an exogenous polypeptide of the claimed invention by employing transformation (response pg 9).
This is not found persuasive.  If transformation is what is intended by “enhancing”, then the claims should be amended to recite that.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 107-108 are rejected under 35 U.S.C. 103(a) as being unpatentable over GenBank ATCE01000044 (2013, https://www.ncbi.nlm.nih.gov/nuccore/ATCE01000044.1, only relevant pages provided, remainder available upon request).
The rejection is repeated for the reasons of record as set forth in the Office action mailed 13 May 2022, as applied to claims 103-105 and 107-108.  Applicant’s arguments filed 4 August 2022 have been fully considered but they are not persuasive.  
The claims are drawn to a fungicidal composition comprising a protein of SEQ ID NO:2635 or comprising bacteria comprising a protein of SEQ ID NO:2635, where the composition also comprises at least one agriculturally compatible agent selected from the group consisting of a carrier, a stabilizer, a diluent, a surfactant, a mineral and an adjuvant, and wherein the fungicidal composition is effective in inhibiting the growth and/or development of at least one plant pathogenic fungi and/or Oomycetes.
The complement of bases 468001-468354 of GenBank ATCE01000044 is a nucleic acid that encodes a protein with 100% identity to SEQ ID NO:2635:
S3BC96_9ACTN
ID   S3BC96_9ACTN            Unreviewed;       117 AA.
AC   S3BC96;
DT   18-SEP-2013, integrated into UniProtKB/TrEMBL.
DT   18-SEP-2013, sequence version 1.
DT   07-APR-2021, entry version 24.
DE   RecName: Full=Crystall_2 domain-containing protein {ECO:0000259|Pfam:PF09076};
GN   ORFNames=HMPREF1486_04846 {ECO:0000313|EMBL:EPD91887.1};
OS   Streptomyces sp. HPH0547.
OC   Bacteria; Actinobacteria; Streptomycetales; Streptomycetaceae;
OC   Streptomyces.
OX   NCBI_TaxID=1203592 {ECO:0000313|EMBL:EPD91887.1, ECO:0000313|Proteomes:UP000014390};
RN   [1] {ECO:0000313|EMBL:EPD91887.1, ECO:0000313|Proteomes:UP000014390}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=HPH0547 {ECO:0000313|EMBL:EPD91887.1,
RC   ECO:0000313|Proteomes:UP000014390};
RG   The Broad Institute Genomics Platform;
RA   Earl A., Ward D., Feldgarden M., Gevers D., Schmidt T.M., Dover J., Dai D.,
RA   Walker B., Young S., Zeng Q., Gargeya S., Fitzgerald M., Haas B.,
RA   Abouelleil A., Allen A.W., Alvarado L., Arachchi H.M., Berlin A.M.,
RA   Chapman S.B., Gainer-Dewar J., Goldberg J., Griggs A., Gujja S., Hansen M.,
RA   Howarth C., Imamovic A., Ireland A., Larimer J., McCowan C., Murphy C.,
RA   Pearson M., Poon T.W., Priest M., Roberts A., Saif S., Shea T., Sisk P.,
RA   Sykes S., Wortman J., Nusbaum C., Birren B.;
RT   "The Genome Sequence of Streptomyces sp. HPH0547.";
RL   Submitted (APR-2013) to the EMBL/GenBank/DDBJ databases.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EPD91887.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; ATCE01000044; EPD91887.1; -; Genomic_DNA.
DR   RefSeq; WP_016471695.1; NZ_KE150472.1.
DR   EnsemblBacteria; EPD91887; EPD91887; HMPREF1486_04846.
DR   GeneID; 58471657; -.
DR   PATRIC; fig|1203592.3.peg.4891; -.
DR   HOGENOM; CLU_2115860_0_0_11; -.
DR   Proteomes; UP000014390; Unassembled WGS sequence.
DR   Gene3D; 2.60.20.30; -; 1.
DR   InterPro; IPR015791; Antimic/Inh_G_crystallin-like.
DR   InterPro; IPR011024; G_crystallin-like.
DR   InterPro; IPR015161; Sklp_toxin_b/g_crystallin.
DR   Pfam; PF09076; Crystall_2; 1.
DR   SUPFAM; SSF49695; SSF49695; 1.
PE   4: Predicted;
KW   Reference proteome {ECO:0000313|Proteomes:UP000014390};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL          1..33
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT   CHAIN           34..117
FT                   /note="Crystall_2 domain-containing protein"
FT                   /evidence="ECO:0000256|SAM:SignalP"
FT                   /id="PRO_5004506107"
FT   DOMAIN          47..117
FT                   /note="Crystall_2"
FT                   /evidence="ECO:0000259|Pfam:PF09076"
SQ   SEQUENCE   117 AA;  12635 MW;  D44B88D936853960 CRC64;

  Query Match             100.0%;  Score 623;  DB 203;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTSKLQNAARTVAASLAAAAAFTLFVPTGTAAAIDHVTCNPGAGYLKIWSHLNGRDSVDC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTSKLQNAARTVAASLAAAAAFTLFVPTGTAAAIDHVTCNPGAGYLKIWSHLNGRDSVDC 60

Qy         61 YANRGKTNFGGWWVDKISTGNNDVKYYDANGDVVKINRHKVISFPNRPPKVKAIEIL 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YANRGKTNFGGWWVDKISTGNNDVKYYDANGDVVKINRHKVISFPNRPPKVKAIEIL 117

GenBank ATCE01000044 does not teach compositions comprising the bacteria.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to that compositions comprising the Streptomyces sp. HPH0547 bacteria would be required to obtain DNA for sequencing the Streptomyces sp. HPH0547 genome.  These bacterial compositions would be fungicidal compositions comprising a protein of SEQ ID NO:2635 and would be fungicidal compositions comprising bacteria comprising a protein of SEQ ID NO:2635.  The bacteria in water or a buffer would be a composition further comprising a carrier, a stabilizer, a diluent, or a surfactant.  The composition would inherently be effective in inhibiting the growth or development of at least one cell of a pathogenic fungus.
Response to Arguments
Applicant urges that the  rejection is based on a hindsight enabled only in view of the present invention (response pg 10).
This is not found persuasive because no hindsight or knowledge of the present invention is required.
Applicant urges that nowhere in GenBank ATCEO1000044 is it disclosed or even suggested that the nucleic acid sequence at positions 468001-468354 encodes a polypeptide having anti-fungal activity;  the reference specifically states that the deduced polypeptide is a “hypothetical protein” (response pg 10).
This is not found persuasive.  A composition comprising the protein in the Streptomyces sp. HPH0547 bacteria and water or media would inherently be a fungicidal composition of the claims.  One of ordinary skill in the art does not need to know about the fungicidal property of the composition for to meet the limitation of the claims.
Applicant urges that the skilled artisan could not have applied GenBank ATCEO01000044 as disclosing or suggesting the claimed invention;  GenBank ATCE01000044 is silent with respect to the at least one agriculturally compatible agent of claims 107 and 108 (response pg 10).
This is not found persuasive.  It is obvious to one of ordinary skill in the art to store Streptomyces sp. HPH0547 in water or media;  the water or media is a carrier, a stabilizer, a diluent, or a surfactant.

Claims 97, 100 and 105 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:00 am - 5:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662